Citation Nr: 0010146	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  95-35 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as chloracne or acneiform disease consistent with 
chloracne, as secondary to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1971.  This included service in Vietnam from November 1969 to 
October 1970.  

This case was before the Board of Veterans' Appeals (Board) 
in July 1997 at which time the claim for service connection 
for a skin disorder was reopened on the basis of new and 
material evidence.


FINDINGS OF FACT

1.  The probative medical evidence establishes a diagnosis of 
acneiform disease consistent with chloracne. 

2.  There is medical evidence of record relating peripheral 
neuropathy to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Acneiform disease consistent with chloracne resulted from 
a disease or injury incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§  3.102, 
3.303, 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for 
peripheral neuropathy due to Agent Orange exposure in Vietnam 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.

The service medical records are without reference to a skin 
disorder or to a neurological disorder.  Medical records 
dating from the 1970's and 1980's refer to polysubstance 
abuse.  

In a January 1990 communication, F. Pearl McBroom, M.D., 
stated that the veteran was 100 percent disabled because of 
Agent Orange poisoning and resulting neurotoxicity that had 
originated in 1970.  

Received in 1995 was an undated statement from Dr. McBroom 
indicating the veteran was continuing under her care and 
required detoxification for the "nervous system residuals of 
Agent Orange poisoning."  

The veteran was seen for Agent Orange registry examination in 
July 1997 and was given an impression of acneiform eruptions 
of the chest and back, which reportedly began in Vietnam.  

In June 1998, the veteran was examined by Walter S. Green, 
M.D., a contract examiner, who indicated that the veteran 
reported exposure to Agent Orange in Vietnam.  Current 
findings were described as compatible with ordinary acne or 
chloracne.  

Also in June 1998, the veteran was examined by Sarah Maze, 
M.D., who stated that the veteran had cervical arthritis with 
cervical radiculopathy and metabolic induced peripheral 
neuropathy.  She noted that the veteran's reflex asymmetry 
and focal sensory deficit went against a diagnostic 
impression of neuropathy due to Agent Orange exposure.  She 
noted it was known that long-term use of alcohol could also 
produce neuropathy.  She indicated she was unable to state 
with any degree of certainty whether the cervical spine was 
the major contributing factor to the veteran's complaints of 
hand numbness and findings of atrophy and weakness, or if 
there was a toxic etiology such as Agent Orange exposure.

In October 1998, Dr. Green stated that he had reviewed the 
veteran's medical records and evaluated the history given by 
the veteran.  He opined that "while we cannot rule out the 
possibility that he had chloracne 30 years ago, what we see 
now is consistent with acne vulgaris on a hereditary basis."

In an October 1998 communication, Dr. McBroom again expressed 
her belief that the veteran had chloracne and peripheral 
neuropathy due to reported Agent Orange exposure in Vietnam.

In another October 1998 communication, Mark Darrow, M.D., 
stated that he examined the veteran in September 1998 and 
found that the veteran had peripheral neuropathy of the hands 
and feet.  He noted the complaints of a loss of feeling, 
tingling, and loss of dexterity in the hands and feet.  He 
opined this was a "very common presentation of Vietnam vets 
who had been exposed to Agent Orange."  He went on to say 
that it was his conclusion that "based on medical 
probability, that the patient sustained his peripheral 
neuropathy as a result of exposure to Agent Orange."  He 
disagreed with the opinion of Dr. Maze that the symptoms were 
a result of cervical degenerative joint disease.  He noted 
most patients who had degenerative joint disease did not have 
radiculopathy.  He added that the veteran's chloracne was 
very compatible with results he had seen in other Vietnam 
vets exposed to Agent Orange.

The veteran's records were reviewed by the chief of the 
Neurology Service of the Central Arkansas Veterans Health 
Care System in August 1999.  The neurologist indicated that 
the first mention of peripheral nerve disease occurred during 
hospitalization at the Louisville, Kentucky, VA Medical 
Center in August 1980.  That admission occurred because of an 
episode of anxiety and nervousness brought on by an argument 
with his parents.  There was no mention in the chart of any 
complaints related to peripheral nerves, such as weakness, 
numbness, or paresthesias.  However, the physician indicated 
that physical examination at that time revealed loss of ankle 
deep tendon reflexes.  No sensory or motor deficits were 
found.  A presumptive diagnosis of peripheral neuropathy was 
made, and based on the patient's history of, at times, heavy 
ethanol usage, the etiology was postulated to be due to 
alcohol.  

The neurologist went on to indicate that further search of 
the records showed a neurology consultation, which was 
undated and signed by a Dr. Gomez, for possible transient 
ischemic attacks.  At that time, the neurological examination 
showed normal motor and sensory function, hyperactive 
reflexes, bilaterally, with absent ankle jerks and no 
Babinski's sign.  A diagnosis of anxiety reaction and panic 
attack was made.  The next relevant visit was in the 
emergency room at the Louisville VA Medical Center in 
September 1984, when the veteran complained of dizziness and 
disequilibrium while standing.  Blood pressure of 120/80 was 
documented, but no orthostatic blood pressures were obtained.  
The examiner noted that, according to the records, the 
veteran was taking Amitriptyline around that time, and it was 
noted this might explain dizziness on the basis of 
orthostatic hypotension.

The neurologist added that the next mention of neuropathy 
occurred during examination by Dr. Darrow, who, it was noted, 
was not a documented board eligible or certified neurologist.  
Dr. Darrow saw the veteran in September 1998, and obtained a 
history of loss of feeling, numbness, tingling and loss of 
dexterity in the hands and feet.  Dr. Darrow documented 
normal motor function, but absent deep tendon reflexes of the 
ankles, knees, biceps, and triceps.  Sensation was intact on 
the right and somewhat decreased on the left.  Proprioception 
was normal at both first toes.  Tinel's sign was positive at 
the wrists and elbows, and paresthesias in the ulnar 
distribution were elicited.  There was no clonus.  Dr. Darrow 
made the presumptive diagnosis of neuropathy as a result of 
exposure to Agent Orange based on personal experience with 
Vietnam veterans whom he had examined over the previous three 
years at VA facilities in West Los Angeles and Sepulveda.  

Reference was also made to examination by Dr. McBroom in 
September 1998 which was similar to that of Dr. Darrow.  She 
noted hyperesthesias in the ulnar distribution of the wrists 
and hands, and she specifically noted that the Babinski's 
sign was negative.  

The neurologist went on to note that exposure doses to 
various defoliants used in Vietnam were difficult to 
quantitate, and he added that the wide range of environmental 
toxins that could produce neuropathy created a "confounding 
effect."  He noted that at the present time, acute and 
subacute neuropathy was recognized as a compensable 
disability for Agent Orange purposes, but he was not aware of 
chronic neuropathy having the same recognition.  He noted the 
chronic ingestion of alcohol was associated with a mixed 
sensory motor polyneuropathy of the axonal type, but so did 
exposure to herbicides used in Vietnam.

The neurologist concluded that the veteran appeared to have a 
peripheral neuropathy that had been progressive between 1980 
and 1998.  The neuropathy was "poorly quantitated" and had 
not been typed as axonal or demyelinating, as he indicated 
nerve conduction studies had not been done.  He stated he 
"would find it difficult to account for a progressive chronic 
neuropathy based on a very remote exposure to a neurotoxin 
from 1969 to 1970."  However, he then indicated that he 
suspected that the veteran's neuropathy was multifactorial in 
origin, but he "cannot assert with certainty that Agent 
Orange exposure had no etiologic role to play."  He stated 
that he did not believe any conclusion more specific than 
that could be reached at the present time.

In September 1989, the Chief of the Dermatology Service of 
the Central Arkansas Veterans Health Care System reviewed the 
medical and administrative file.  Reference was made to 
several examinations pertaining to acne.  Notation was made 
of a January 1995 report from a physician's assistant noting 
that comedones were present on the back and chest.  In July 
1997, Q. Le, M.D., noted open comedones and cysts as well as 
pitted scars on the chest and back.  On the face, closed 
comedones were noted, but there were no conclusions as to the 
cause of the acne.  In June 1998, Dr. Green, a dermatologist, 
noted open comedones on the back, as well as cysts on the 
temple and cheeks, which by the veteran's report, had waxed 
and waned for many decades.  The face was similarly involved.  
In October 1998, Dr. McBroom, an internist, noted acne 
comedones and scarring on the face, chest, and back, which 
she attributed to chloracne.  

The dermatologist noted that descriptions of chloracne and 
dermatologic texts noted that that form of acne eruption was 
characterized by comedones and cysts usually symmetrically 
located on the face, with involvement often behind the ears 
or under the malar areas as well as on the angles of the jaw.  
Additional findings could include hyperpigmentation, 
hypertrichosis, as well as palmar and planter hyperhidrosis.  
There might be eye involvement with pathology in the 
Meibomian gland.  The diagnosis of chloracne was problematic 
and resided mainly on the clear identification of acne and 
specific association with exposure to some chlorinated 
hydrocarbon.  Clinically, it was defined as acne in the wrong 
sites at the wrong age or with the predominance of comedones.  
With that said, the dermatologist stated that competent 
distinction of chloracne from acne vulgaris was "virtually 
impossible, as acne is extremely common in the population."  
The dermatologist added that cystic acne, as well as 
comedonal acne often could persist well into adulthood.  The 
dermatologist stated that it required a clear temporal 
association between the onset of acne and the hydrocarbon 
exposure to have a sense that the acne being caused was 
chloracne.  The dermatologist concluded that based on the 
"significant overlap between clinical manifestations of acne 
vulgaris and chloracne and based upon the generally 
nonspecific descriptions by physicians in the medical record 
describing the claimant's acne, I am unable to competently 
identify the cause of the claimant's acne."  

Received at the Board in March 2000 was a fax referring to 
dermatologic evaluation of the veteran by Annette Gottlieb, 
M.D., that month.  It was indicated that the veteran reported 
exposure to Agent Orange in Vietnam.  He indicated he had 
been diagnosed in the past as having chloracne, which had 
been felt to be consistent with prior exposure to Agent 
Orange.  The veteran indicated he served in Vietnam during 
ages 18 and 19 during and prior to which he had clear skin.  
He stated that in his early twenties, he developed sudden, 
severe, cystic, scarring acne, which was felt to be due to 
herbicide exposure.  

On current examination the face was mostly clear.  There was 
a noninflamed cyst on the posterior right ear lobe.  There 
were numerous open comedones and few inflamed papules on the 
back.  On the central chest were old, but significant, scars 
and comedones.  The physician indicated the veteran had a 
history of severe cystic and scarring acne which was 
consistent with prior exposure to Agent Orange.  

Law and Regulations

The initial question in this case is whether the claims are 
well grounded.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims are well grounded.  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of § 5107."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim must 
be denied and there is no further duty to assist the veteran 
with the development of evidence pertaining to that claim.  
See Epps v. Gober, 126 F.3d. 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and 
(3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting in 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served in active duty in Vietnam during the Vietnam Era and 
currently have one of the diseases listed in 38 C.F.R. 
§ 3.309(e) (1999).  38 C.F.R. § 3.307(d)(6) (1999).  The 
veteran's active duty, as noted above, included service in 
Vietnam and during the Vietnam Era.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of § 3.307(a)(6) are 
met even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans Dioxin and/or Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Public Law No. 98-542, Sec. 5, 98 Stat. 2725, 2727-29 (1984) 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  The rationale 
employed in Combee also applies to claims based on exposure 
to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 
(1997).  

The Board notes that the diseases listed above shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneiform 
disease consistent with chloracne, porphyria cutanea tarda, 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the veteran, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established beyond reasonable doubt, 
by clear and convincing evidence, or by fair preponderance of 
the evidence).  

Analysis Regarding a Skin Disorder

The Board finds that the claim for service connection for a 
skin disorder is well grounded.  The record reflects that the 
veteran served in Vietnam and the lay testimony of the 
veteran is sufficient to establish Agent Orange exposure.  
The record also shows a diagnosis of some type of acneiform 
disease consistent with chloracne, thus providing a tenable 
nexus between service and the current skin disorder, 
diagnosed by a dermatologist in March 2000 as history of 
severe cystic and scarring acne consistent with prior 
exposure to Agent Orange.  

Initially, the Board notes that the probative medical 
evidence does not show that chloracne or acneiform disease 
consistent with chloracne was manifested to a degree of 
10 percent or more within a year of separation from service.  
38 C.F.R. § 3.307(a)(6)(ii).  However, service connection 
could still be established for this disability, if the 
veteran submitted competent evidence linking his skin 
disorder to service or to Agent Orange exposure in service.  
See Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  

In this case, while there have been varying medical opinions, 
there is sufficient persuasive medical evidence of record 
linking the veteran's acneiform disease to his period of 
service, particularly his exposure to herbicides while 
serving in Vietnam, for the Board to find that the evidence 
is at least in equipoise.  That being the case, the Board 
resolves reasonable doubt in the appellant's favor, and 
concludes that service connection for a skin disorder 
secondary to Agent Orange exposure is warranted.  The VA 
dermatologist who reviewed the entire record in September 
1999 was unable to express with confidence an opinion as to 
the cause of the veteran's acne.  He noted that confident 
distinction of chloracne from acne vulgaris was virtually 
impossible.  Nevertheless, the record does contain opinions 
from more than one health care professional opining that the 
veteran has chloracne due to reported Agent Orange exposure 
in Vietnam.  This places the evidence at least in equipoise 
and therefore warrants a grant of the veteran's claim for 
service connection for a skin disorder claimed as secondary 
to Agent Orange exposure.  

Service Connection for Peripheral Neuropathy.

As noted earlier, in order for a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; (3) medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Epps v. Gober, 126 F.3d. 2464 (Fed. Cir. 1997).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
Further, in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; 
(2) evidence showing post service continuity of 
symptomatology; and (3) medical, or, in certain 
circumstances, lay evidence on a nexus between the present 
disability and the post service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

In this case, the veteran has reported having peripheral 
neuropathy secondary to exposure to Agent Orange in Vietnam.  
Evidence of record includes an undated communication from 
Dr. McBroom to the effect that the veteran was continuing 
under her care and required detoxification for wounds 
reported as the nervous system residuals of Agent Orange 
poisoning.  While another physician, Dr. Maze, indicated that 
the veteran's reflex asymmetry and focal sensory deficit went 
against the diagnostic impression of neuropathy due to Agent 
Orange exposure, that physician was unable to state with any 
degree of certainty whether the cervical spine was a major 
contributing factor to the veteran's complaints of hand 
numbness and findings of atrophy and weakness, or if there 
were a toxic etiology such as Agent Orange exposure.

Another physician, Dr. Darrow, wrote in October 1998, that 
the veteran had peripheral neuropathy of the hands and feet 
and the complaints he expressed were representing a very 
common presentation of Vietnam vets who had been exposed to 
Agent Orange.  Dr. Darrow concluded that in his opinion, the 
veteran had sustained peripheral neuropathy as a result of 
exposure to Agent Orange.  When a VA neurologist reviewed the 
medical and administrative file in August 1999, he referred 
to the aforementioned evidence and opined that he found it 
difficult to account for a progressive chronic neuropathy 
based on a very remote exposure to a new toxin from 1969 to 
1970.  He suspected that the neuropathy was multifactorial in 
origin, but he added that he could not assert with certainty 
that Agent Orange "exposure had no etiologic role to play."

The physician indicated that the neuropathy was "poorly 
quantitated" and had not been typed as axonal or 
demyelinating, since nerve conduction studies had not been 
done.  A review of the evidence of record discloses that 
nerve conduction studies have not been accorded the veteran.  
In view of the foregoing, the undersigned finds that the 
claim with regard to service connection for peripheral 
neuropathy due to Agent Orange exposure is well grounded.  



ORDER

Service connection for a skin disorder secondary to Agent 
Orange exposure is granted.  

Service connection for peripheral neuropathy secondary to 
Agent Orange exposure is well grounded.  To this extent only, 
this appeal is granted.  


REMAND

Because the claim of entitlement to service connection for 
peripheral neuropathy is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

As noted above, the VA neurologist who reviewed the claims 
file in 1999 noted that nerve conduction studies had not been 
accorded the veteran and seemed to indicate that such testing 
would be helpful in evaluating the etiology of the claimed 
neuropathy.  Accordingly, the Board believes that further 
development is required with regard to this issue and the 
matter is therefore REMANDED for the following:  

1.  The veteran should be afforded a 
neurological examination to determine the 
nature and etiology of any peripheral 
neuropathy.  If the veteran consents, 
nerve conduction studies should be 
undertaken.  The examiner should opine 
whether it is as likely as not that 
peripheral neuropathy is a result of 
presumed herbicide exposure in service.  
The examiner should cite the reasoning 
for the opinion and reconcile any opinion 
with the evidence of record.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for peripheral 
neuropathy with consideration of all 
applicable laws and regulations.  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  A period of time for 
response should be afforded to the veteran and his 
representative.  Thereafter, the case should be returned to 
the Board for final appellate review, if otherwise in order.  
By this REMAND, no opinion, either legal or factual, is 
intimated regarding any outcome that may be warranted.  No 
action is required by the veteran until such time as he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


- 14 -



- 10 -


